DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15.  

    PNG
    media_image1.png
    146
    695
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the recitation “the region of the downstream end” lacks antecedent basis. The recitation is interpreted as “[[the]] a region of the downstream end” for examination purposes. The recitation the radial direction lacks antecedent basis and is interpreted as “[[the]] a radial direction”.
Claims 2-15 are rejected as depending from claim 1.
Claim 3 is indefinite because in the last clause “wherein a cooling air flow is diverted in the transition from the first portion to the second portion, in particular by 180°” the transition lacks antecedent basis and it is unclear what is being claimed.  It is noted that no art rejection is provided at this time. However, depending on applicant’s clarification this claim may provide allowable subject matter.
Claim 4 is indefinite because the peripheral direction lacks antecedent basis and is interpreted as [[the]] a peripheral direction.
Claim 5 is indefinite because the first portion lacks antecedent basis.
Claim 6 is indefinite as the claim has been amended to read “ wherein the first intermediate wall is applied by its downstream end, in of the housing wall…” and it is unclear what is being claimed. 
Claim 10 is indefinite because the amendment to the claim results in “the cooling air channel outlet is formed by an opening by an at least partially circumferential gap, by a completely circumferential gap, between the first intermediate wall and the second intermediate wall” which is unclear as to what is being claimed. No art rejection is provided due to the lack of clarity.
Claim 12 is indefinite because it depends from claim 1 which is directed to a housing structure and it is unclear how a housing can be in a low pressure turbine as required by claim 12.
Claims 13-15 are rejected as depending from claim 12.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




    PNG
    media_image2.png
    1525
    1094
    media_image2.png
    Greyscale


Claims 1-2, 4-7 as 12, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,179,557 to DODD et al., hereinafter DODD.

As to claim 1
DODD discloses a housing structure (turbine section 14 in figs. 1-2) for a turbomachine (fig. 1), wherein the housing structure surrounds annularly, at least partially, a main flow channel  of the turbomachine (fig. 1), in which rotating blades (at least one blade 44 in fig. 2) and guide vanes (at least one guide vane 34 shown in fig. 2) are arranged (this is interpreted as descriptive of the intended environment of the housing structure), and to delimit the turbomachine with respect to the surroundings (wall delimits flow path through engine in fig. 1), wherein the housing structure comprises (referring to annotated figure above)
an outer housing wall (outer wall 14 in fig. 2), which is formed by at least one housing part (outer casing 18), and an inner wall (shroud 40 in fig. 2), and at least one cooling air channel (at least a portion of the space defined between 14 and 40, see annotated fig. 2 which uses a rectangular box to define a ‘channel’ as the claim does not specify the “channel” with respect to any positively recited structure but is merely claimed as a region of a volume), which extends (axially, see fig. 2), at least partially, in a volume (space between 14 and 40 defines a volume) between the housing wall (14) and the inner wall (40), for cooling a housing portion to be cooled of the housing wall (col. 2, lns. 54-58 and annotated fig. 2), 
 wherein the housing wall delimits the turbomachine with respect to the surroundings (outer casing defines turbine with respect to the exterior as in fig. 1), 
 wherein the inner wall (40) is arranged in the radial direction (fig. 2) inside of the housing wall (14) and spaced apart from the housing wall in the radial direction (fig. 2 shows this which is how the volume is defined), and bounds, at least partially, the main flow channel (indicated by 64) together with the rotating blades (44) and the guide vanes (34) arranged therein (fig. 2 is a sectional view and when viewed in conjunction with fig. 1 shows the internal arrangement of the GTE of fig. 1), 
wherein, in relation to a main flow direction (direction of flow through the turbine is indicated by 64), with which a main flow passes through the main flow channel (low through the turbine is indicated by 64), the housing portion to be cooled has an upstream end (the end circled in annotated fig. 2, above) and a downstream end (the opposite end from the upstream end in annotated fig. 2), wherein the cooling air channel (at least a portion of the space defined between 14 and 40 as indicated by the rectangle in annotated fig. 2) has a cooling air channel inlet (see annotated fig. 2) for feeding cooling air (indicated by flow arrows) into the cooling air channel (at least a portion of the space defined between 14 and 40) and a cooling air channel outlet (see annotated fig. 2) for discharging cooling air from the cooling air channel (indicated by flow arrows), and 
wherein the cooling air channel (at least a portion of the space defined between 14 and 40 as indicated by the rectangle in annotated fig. 2) has at least one portion (indicated by 48), in which cooling air (flow arrows) that is conveyed to the cooling air channel (at least a portion of the space 
wherein the cooling air channel inlet (56) is arranged in a region of the downstream end (the opposite end from the upstream end circled in annotated fig. 2) of the housing portion to be cooled or is arranged downstream of said end (56 is arranged in a downstream portion end). 
 
As to claim 2
DODD discloses the cooling air channel outlet is also arranged in the region of the downstream end of the housing portion  to be cooled (see annotated fig. 2; the examiner notes that for claim interpretation purposes this clause is one of three alternatives), at the downstream end of the housing portion  to be cooled, or downstream of the downstream end of the housing portion  to be cooled.  

As to claim 4
DODD discloses the housing structure (turbine section 14 in figs. 1-2) has at least one intermediate wall (50), which extends, at least partially, in the axial direction (see fig. 2) and, at least partially, in the peripheral direction (fig. 2 where 50 extends ‘peripherally’ out of the page) and is arranged in the radial direction between the housing wall  and the inner wall (fig. 2) , which are arranged between the housing wall  and the inner wall  in the radial direction (fig. 2).  

As to claim 5
DODD discloses wherein the cooling air channel in the first portion (as best understood this is the upper circle in the annotated figure 2) is bounded in the radial direction by an inner surface of the housing portion  to be cooled of the housing wall (inner surface of 14)  and by an outer surface of an intermediate wall (50), which extends, at least partially, in the axial direction (fig. 2) and is arranged in the radial direction between the housing wall and the inner wall (fig. 2).  

As to claim 6
DODD discloses wherein the first intermediate wall is applied by its downstream end, in of the housing wall, downstream of the cooling air channel inlet, against the inner surface of the housing wall, with a defined contact force, for axial bounding of the cooling air channel  downstream, for axial bounding of the first portion of the cooling air channel  downstream (as best understood this claim is shown in fig. 2).  

As to claim 7
DODD discloses the cooling air channel  is bounded outwardly in the second portion (lower circle in annotated fig. 2) in the radial direction by an inner surface of the first intermediate wall (inner surface of 50 in fig. 2).  


 DODD discloses wherein the housing structure is configured and arranged in a low-pressure turbine (fig. 1 shows arrangement).  


Allowable Subject Matter
Claims 8, 11, and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.


    PNG
    media_image3.png
    557
    504
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    681
    966
    media_image4.png
    Greyscale


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/23/2021 10:14 AM